DETAILED ACTION

The after-final amendment filed on May 10, 2022 is fully responsive to the Final Office action mailed on February 10, 2022, is considered to prima facie place the application in condition for allowance, and thus has been entered.
New issues, which were not necessitated by applicant’s amendment, have been raised by the Examiner. Because these new issues were not necessitated by applicant’s amendment, the finality of the Office action mailed on February 10, 2022 has been withdrawn and this Office action is being made non-final.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, line 9, the recitation “an upper portion of the fixing piece …” is vague and indefinite as to what disclosed structure it refers, and it seems that lines 9-10 should be rewritten as follows:
-- fixing piece is matched with the mounting section, a lower from the upper surface and connects with the base; grooves are formed between the upper surface of the--;
In line 12, the recitation “grooves” is vague and indefinite as to whether it refers to those previously set forth or to other such grooves, and it is suggested to insert --wherein the-- before “grooves”; in line 23, the recitation “movably engaged” is vague and indefinite as to what is being set forth, particularly as to how the engagement is movable, and it is suggested to delete “movably”; in lines 27-28, the recitation “the bayonet fitting is not engaged with the bayonet …” is vague and indefinite as to what is being set forth, particularly as to when the bayonet fitting is not engaged, and it is suggested to rewrite lines 27-28 as follows:
-- around the second rotation shaft such that the is removed from engagement with the bayonet and the bayonet fitting is not engaged with the bayonet, so the blade mounting bracket is foldable about the first rotation shaft and is receivable 

Allowable Subject Matter
Claims 10-15 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
July 30, 2022